    Case 18-02007        Doc 36      Filed 03/07/19 Entered 03/07/19 13:43:21                  Desc Main
                                       Document     Page 1 of 2
                                                                                                                FILED


                        IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF WYOMING

In re                                                               )
DENNIS MEYER DANZIK                                                 )         Case No. 17-20934                 1:38 pm, 3/7/19

                                                                    )         Chapter 11                    Tim J. Ellis
                                                                                                           Clerk of Court
                      Debtor.                                       )
                                                                    )
CWT CANADA II LIMITED PARTNERSHIP                                   )
AND RESOURCE RECOVERY CORPORATOIN                                   )
                                                                    )
                      Plaintiffs,                                   )
          v.                                                        )        Adv. 18-02007
                                                                    )
DENNIS MEYER DANZIK                                                 )
                                                                    )
                      Defendant.                                    )

     ORDER DISMISSING DEBTOR DENNIS MEYER DANZIK’S COUNTERCLAIM
                                 and
                 ORDER DENYING MOTION FOR SANCTIONS

        CWT Canada II Limited Partnership and Resource Recovery Corporation (CWT) seeks
dismissal of Debtor’s counterclaim alleging CWT owes Debtor $1 million based on a letter
agreement between RDX Technologies, Inc. and Deja II, LLC.1 Debtor raised the same
counterclaim in CWT’s adversary filed in the previous bankruptcy.2 Debtor, in his response, does
not refute this is the same counterclaim previously dismissed nor does he challenge the court’s
conclusions in that dismissal. This court found that because Debtor was not a party to the letter
agreement, nor did the letter agreement grant him rights through an indemnification paragraph,
the counterclaim should be stricken.3
        CWT also seeks the court’s ruling on its Motion for Sanction4 simultaneously filed with
the above Motion. CWT requests attorney fees and costs for bring the motion and a monetary
sanction against Debtor’s counsel.
        CWT initially filed these Motion on April 25, 2018, Defendant’s response and CWT’s
reply were filed. Thereafter, the court, sua sponte abated the Adversary Proceeding and the


1
  ECF No. 7.
2
  In re Danzik, Case No. 16-20002, CWT Canada II Limited Partnership et al. v. Danzik, Adv Case No. 16-02010.
3
   CWT Canada II Limited Partnership et al. v. Danzik, Adv. Case No. 16-02010, ECF No. 21.
4
  ECF No. 8.
  Case 18-02007       Doc 36     Filed 03/07/19 Entered 03/07/19 13:43:21             Desc Main
                                   Document     Page 2 of 2


above motions, until the New York litigation resolved. As an order was entered by the New York
Supreme Court, the court addresses these pending Motions.
       Debtor argues that his voluntary dismissal was not final as the decision was not subject to
appeal and the adversary was not adjudicated. The court need not address this issue as the facts
have not changed. Debtor, in his individual capacity, is not a party to the agreement, and cannot
raise it as a counterclaim in a suit against him individually. Thus, the court dismisses Debtor’s
counterclaim.
       The bankruptcy court has an inherent power to sanction. However, in this case, under this
Motion, the court will not award sanctions.
       IT IS ORDERED Debtor’s counterclaim is DISMISSED; and
       IT IS ORDERED CWT’s Motion for sanctions is DENIED.
                                                      BY THE COURT:




                                                      ____________________________   3/7/2019
                                                      Honorable Cathleen D. Parker
                                                      United States Bankruptcy Judge
                                                      District of Wyoming

Service:
       Ken McCartney
       Brad Hunsicker




                                                                                           Page 2 of 2
